Appeal by defendant from two judgments of the Supreme Court, Queens County (Calabretta, J.), both rendered February 1, 1984, convicting him of robbery in the first degree and bail jumping in the first degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
By not moving to withdraw his guilty pleas or to vacate the judgments in the court of first instance, defendant has failed to preserve for appellate review any issue as to the alleged insufficiency in the plea allocutions (see, People v Pellegrino, 60 NY2d 636). In any event, we find that the plea allocutions made out the elements of robbery in the first degree and bail jumping in the first degree (Penal Law §§ 160.15, 215.57). Defendant did not establish an affirmative defense to the crime of bail jumping (Penal Law § 215.59).
Furthermore, the People met their burden of proof to show beyond a reasonable doubt that defendant was a second felony offender within the meaning of Penal Law § 70.06.
*610We have considered defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.